 



Exhibit 10.26
BLACKBAUD, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
Board Members (other than Chairman of the Board):

  •   An annual retainer of $17,500, payable in cash, for services as a member
of the Board; the Chairman of the Audit Committee would receive an additional
$15,000 annually for such service.     •   $3,000 per regular meeting attended
(4 regularly scheduled meetings per year).     •   $1,000 per regular committee
meeting attended (4 regularly scheduled meetings per year).     •   $1,000 per
telephonic board and/or committee meetings.     •   An annual grant of
restricted stock of the Company worth $60,000 on the date of grant vesting fully
on the first anniversary of the date of grant.

Chairman of the Board:

  •   An annual retainer of $50,000, payable in cash, for service as Chairman of
the Board.     •   An annual grant of restricted stock of the Company worth
$90,000 on the date of grant vesting fully on the first anniversary of the date
of grant.

 